Exhibit 10.6

NOTE: THIS DOCUMENT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST PURSUANT
TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. PORTIONS OF
THIS DOCUMENT FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED HAVE BEEN
REDACTED AND ARE MARKED HEREIN BY “***”. SUCH REDACTED INFORMATION HAS BEEN
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO THE CONFIDENTIAL TREATMENT
REQUEST.

COMMON UNIT ADJUSTMENT AGREEMENT

This COMMON UNIT ADJUSTMENT AGREEMENT (this “Agreement”), dated as of
February 13, 2007 (the “Effective Date”), is by and among National CineMedia,
Inc., a Delaware corporation (“NCM Inc.”), National CineMedia, LLC, a Delaware
limited liability company (“NCM LLC”), Regal CineMedia Holdings, LLC, a Delaware
limited liability company (the “Regal Founding Member”), American Multi-Cinema,
Inc., a Missouri corporation (the “AMC Founding Member” or the “AMC ESA Party”),
Cinemark Media, Inc., a Delaware corporation (the “Cinemark Founding Member”),
Regal Cinemas, Inc., a Tennessee corporation (the “Regal ESA Party”), and
Cinemark USA, Inc., a Texas corporation (the “Cinemark ESA Party”). Certain
terms used in this Agreement are defined in Section 1.

RECITALS

A. The Regal Founding Member, the AMC Founding Member and the Cinemark Founding
Member are historic members of NCM LLC.

B. As of the date hereof, NCM Inc. has become a member of NCM LLC pursuant to
the terms of that certain Common Unit Subscription Agreement, dated as of
February 13, 2007, between NCM LLC and NCM Inc., and the terms of the NCM LLC
Operating Agreement.

C. As of the date hereof, each ESA Party has entered into an Exhibitor Services
Agreement with NCM LLC.

D. Pursuant to the terms of each Exhibitor Services Agreement and as more fully
described therein, NCM LLC is to provide Services to each ESA Party.

E. The Parties desire to enter into this Agreement for the purpose of adjusting
each Founding Member Group’s Common Units in connection with Attendance
Increases and Attendance Decreases attributable to such Founding Member Group.



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the covenants and agreements contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings specified in this Section 1:

“Acquisition Date” means with respect to an ESA Party the closing date of the
transaction pursuant to which a theatre becomes an Acquisition Theatre or the
opening date of any Newbuild Theatre.

“Acquisition Theatre(s)” when used with respect to an ESA Party, has the meaning
set forth in Article 1 of the applicable Exhibitor Services Agreement; provided
that (i) an Encumbered Theatre with respect to which an ESA Party does not elect
to make Run-Out Payments, and (ii) a Theatre that has its lease renewed or
extended, shall not be treated as Acquisition Theatres.

“Adjustment Date” means the last day of the Fiscal Year.

“Advertising Services” has the meaning set forth in Article 1 of the applicable
Exhibitor Services Agreement.

“Affiliate” has the meaning set forth in Article 1 of the applicable Exhibitor
Services Agreement.

“Agreement” has the meaning set forth in the preamble of this Agreement, as the
same may be amended, supplemented or otherwise modified from time to time.

“AMC Attendance” has the meaning set forth in Schedule 1 of the Exhibitor
Services Agreement between the AMC ESA Party and the Company; provided that, for
purposes of this Agreement (i) Encumbered Theatres with respect to which the AMC
ESA Party elects to make Run-Out Payments, and (ii) Loews Theatres, shall be
treated as AMC Theatres and included in determining the AMC Attendance.

“AMC ESA Party” has the meaning set forth in the preamble of this Agreement.

“AMC Founding Member” has the meaning set forth in the Preamble of this
Agreement.

“AMC Theatres” means Theatres (within the meaning set forth in Article 1 of the
Exhibitor Services Agreement between the AMC ESA Party and the Company), Loews
Theatres and Encumbered Theatres with respect to which the AMC ESA Party elects
to make Run-Out Payments.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” has the meaning set forth in Section 6(d) of this
Agreement.

“Attendance” means (i) when used with respect to an ESA Party, the AMC
Attendance attributable to the AMC Theatres, the Regal Attendance attributable
to the Regal Theatres or the Cinemark Attendance attributable to the Cinemark
Theatres (as applicable), (ii) when used with respect to a specific Theatre or
Theatres, the AMC Attendance, Regal Attendance or Cinemark Attendance (as
applicable) attributable to such Theatre or Theatres, and (iii) when used with
respect to all of the ESA Parties, the sum of the AMC Attendance attributable to
the AMC Theatres, the Regal Attendance attributable to the Regal Theatres and
the Cinemark Attendance attributable to the Cinemark Theatres.

“Attendance Decrease” means, with respect to the Disposition of any Theatre by
an ESA Party since the Prior Adjustment Date, the Theatre’s Attendance during
the 12 Fiscal Months preceding the Disposition Date; provided that (i) if the
purchaser or sub-lessee (other than an ESA Party) of a Theatre enters into a
Third Party Theatre Agreement, the Theatre shall not be included in determining
the Attendance Decrease, (ii) if an ESA Party Disposes of Theatres to another
ESA Party and those Theatres are subject to an Exhibitor Services Agreement,
those Theatres will be included in determining the Attendance Decrease of the
ESA Party that Disposed of the Theatres, (iii) if an ESA Party Disposes of
Theatres that are not Digitized Theatres, then the Attendance included in
determining the Attendance Decrease will be reduced by one-half of the
Attendance that would otherwise be included in determining the Attendance
Decrease, (iv) if a Newbuild Theatre (determined as of the Prior Adjustment
Date) has been in operation for less than 12 Fiscal Months preceding the date of
the event that causes such Newbuild Theatre to be included in determining the
Attendance Decrease, the Attendance included in determining the Attendance
Decrease with respect to that Newbuild Theatre will be equal to the Attendance
previously included in determining any Attendance Increase in clause (ii) of the
definition of Attendance Increase with respect to that Newbuild Theatre, and
(v) with respect to any Newbuild Theatre to which clause (ii) of the definition
of Attendance Increase applied on the Prior Adjustment Date, any negative
difference between the actual Attendance during the first 12 Fiscal Months of
operation and the Attendance included in determining the Attendance Increase
under clause (ii) of the definition of Attendance Increase shall be taken into
account in determining any Attendance Decrease on the Adjustment Date or
Extraordinary Adjustment Date (as applicable) following the date on which the
Newbuild Theatre completes its first 12 Fiscal Months of operations.

 

3



--------------------------------------------------------------------------------

“Attendance Decrease Notice” has the meaning set forth in Section 3(a) of this
Agreement.

“Attendance Increase” means (i) with respect to any Acquisition Theatre that has
been in operation for the 12 Fiscal Months preceding the Adjustment Date or
Extraordinary Adjustment Date (as applicable) and that an ESA Party obtained
control of since the Prior Adjustment Date, the Acquisition Theatre’s Attendance
during the 12 Fiscal Months preceding the Adjustment Date or Extraordinary
Adjustment Date (as applicable), and (ii) with respect to any Newbuild Theatre
opened by an ESA Party since the Prior Adjustment Date and that has not been in
operation for at least the 12 Fiscal Months preceding the Adjustment Date or
Extraordinary Adjustment Date (as applicable), seventy-five percent (75%) of the
Newbuild Theatre’s Projected Attendance; provided that (a) if an Acquisition
Theatre has not been in operation for the 12 Fiscal Months preceding the
Adjustment Date or Extraordinary Adjustment Date (as applicable), the
Acquisition Theatre will be treated as a Newbuild Theatre under clause (ii),
(b) with respect to any Newbuild Theatre to which clause (ii) applied at such
Prior Adjustment Date, any positive difference between the actual Attendance
during the first 12 Fiscal Months of operation and the Attendance included in
determining the Attendance Increase under clause (ii) shall be taken into
account in determining any Attendance Increase on the Adjustment Date or
Extraordinary Adjustment Date (as applicable) following the date on which the
Newbuild Theatre completes its first 12 Fiscal Months of operations, (c) if an
Acquisition Theatre is not a Digitized Theatre (1) the Attendance included in
determining the Attendance Increase will be reduced by one-half of the
Attendance that would otherwise be included under clause (i) or (ii) as
applicable, and (2) if the Acquisition Theatre is subsequently modified to
become a Digitized Theatre, then one-half of such Acquisition Theatre’s
Attendance during the 12 Fiscal Months preceding the date of such modification
shall be included in determining the Attendance Increase (without duplication
for any Attendance previously included in clause (c)(1)) as of any Adjustment
Date or Extraordinary Adjustment Date (as applicable), (d) if an ESA Party
acquires Theatres from another ESA Party and those Theatres are subject to an
Exhibitor Services Agreement, those Theatres will be included in determining the
Attendance Increase of the ESA Party that obtained control of the Acquisition
Theatres, and (e) if an Acquisition Theatre is subject to a pre-existing
agreement with the Company other than as set forth in clause (d) above, the
Acquisition Theatre will not be included in determining the Attendance Increase
until the Adjustment Date or Extraordinary Adjustment Date (as applicable)
following the date on which the pre-existing agreement terminates and the
Acquisition Theatre becomes subject to the Exhibitor Services Agreement.

“Attendance Increase Notice” has the meaning set forth in Section 2(a) of this
Agreement.

 

4



--------------------------------------------------------------------------------

“Attendance Threshold” means 2% of the Attendance Total determined as of the
Prior Adjustment Date.

“Attendance Total” means the sum of (i) the AMC Attendance, Cinemark Attendance
and Regal Attendance during the 12 Fiscal Months preceding the Adjustment Date
or the Extraordinary Adjustment Date (as applicable) plus (ii) to the extent
available, the total number of patrons in all other theatre auditoriums to which
the Company provides Advertising Services during the 12 Fiscal Months preceding
the Adjustment Date or the Extraordinary Adjustment Date (as applicable).

“Business Day” has the meaning set forth in Section 1.1 of the NCM LLC Operating
Agreement.

“Cash Equivalents” has the meaning set forth in Section 1.1 of the NCM LLC
Operating Agreement.

“Cinemark Attendance” has the meaning set forth in Schedule 1 of the Exhibitor
Services Agreement between the Cinemark ESA Party and the Company; provided
that, for purposes of this Agreement Encumbered Theatres with respect to which
the Cinemark ESA Party elects to make Run-Out Payments shall be treated as
Cinemark Theatres and included in determining the Cinemark Attendance.

“Cinemark ESA Party” has the meaning set forth in the preamble of this
Agreement.

“Cinemark Founding Member” has the meaning set forth in the Preamble of this
Agreement.

“Cinemark Theatres” means Theatres (within the meaning set forth in Article 1 of
the Exhibitor Services Agreement between the Cinemark ESA Party and the Company)
and Encumbered Theatres with respect to which the Cinemark ESA Party elects to
make Run-Out Payments.

“Common Unit” has the meaning set forth in Section 1.1 of the NCM LLC Operating
Agreement.

“Common Unit Adjustment” means, with respect to a Founding Member Group (i) the
Founding Member Group’s Net Attendance Adjustment, times (ii) the Company
Enterprise Value Per Attendee, divided by (iii) the NCM Inc. Share Price.

“Common Unit Adjustment Equivalent” means the product of (i) a Founding Member
Group’s Common Unit Adjustment (or any difference between the Founding Member
Group’s Common Unit Adjustment and the number of whole Common Units issued under
Section 4(b)(i)(1) or surrendered under Section 4(b)(ii)(1)), times (ii) the
applicable NCM Inc. Share Price used to calculate the Common Unit Adjustment.

 

5



--------------------------------------------------------------------------------

“Company Enterprise Value” means (i) the Company Equity Value, plus (ii) the
long-term funded debt of the Company as of the Adjustment Date or Extraordinary
Adjustment Date (as applicable), plus (iii) with respect to outstanding Options
deemed exercised under the treasury stock method based upon the NCM Inc. Share
Price during the 60 Trading Days preceding the Adjustment Date or the
Extraordinary Adjustment Date (as applicable), the amount that NCM Inc. is
required to contribute to the Company under Section 3.5(c) of the NCM LLC
Operating Agreement in connection with the exercise of those Options, less
(iv) the Company’s cash and Cash Equivalents.

“Company Enterprise Value Per Attendee” means a quotient (i) the numerator of
which is the Company Enterprise Value, and (ii) the denominator of which is the
Attendance Total.

“Company Equity Value” means the product of (i) the number of Outstanding Equity
Equivalents, times (ii) the NCM Inc. Share Price.

“Determination Deadline Date” has the meaning set forth in Section 4(a) of this
Agreement.

“Determination Notice” has the meaning set forth in Section 4(a) of this
Agreement.

“Digital Programming Services” has the meaning set forth in Article 1 of the
applicable Exhibitor Services Agreement.

“Digitized Theatres” has the meaning set forth in Article 1 of the applicable
Exhibitor Services Agreement.

“Disposition” (including the terms, “Disposes”, “Disposed” and “Disposing”) when
used with respect to an ESA Party, has the meaning set forth in Article 1 of the
applicable Exhibitor Services Agreement; provided that (i) a temporary closure
of any Theatre for 180 days or less (or such longer period of time if the
closure is the result of an event beyond the control of the ESA Party and so
long as the ESA Party is diligently working to re-open the Theatre as soon as
reasonably possible), (ii) a sale or closure of any Theatre at or after the end
of the term of a lease (whether an initial term or a renewal term) in existence
as of the date of this Agreement, (iii) a sale or closure of any Theatre at or
after the end of the initial term of any lease entered into after the date of
this Agreement, and (iv) any sale or closure of a Theatre that is not a
Digitized Theatre in the last 3 years of the term of a lease in existence as of
the date of this Agreement, shall not be deemed a Disposition.

 

6



--------------------------------------------------------------------------------

“Disposition Date” means the closing date of a Disposition of Theatres by an ESA
Party.

“Encumbered Theatres” has the meaning set forth in Article 1 of the applicable
Exhibitor Services Agreement.

“Effective Date” the meaning set forth in the preamble of this Agreement.

“ESA Party” means (i) the AMC ESA Party in the case of the AMC Founding Member,
(ii) the Cinemark ESA Party in the case of the Cinemark Founding Member,
(iii) the Regal ESA Party in the case of the Regal Founding Member, and
(iv) Affiliates of each of the AMC ESA Party, the Cinemark ESA Party and the
Regal ESA Party that are subject to the applicable Exhibitor Services Agreement.

“Exhibitor Services Agreement” has the meaning set forth in Section 1.1 of the
NCM LLC Operating Agreement.

“Extraordinary Adjustment Date” means (i) in the event of an Extraordinary
Attendance Increase, the Acquisition Date (in the case of a single transaction)
and the most recent Acquisition Date (in the case of multiple transactions),
(ii) in the event of an Extraordinary Attendance Decrease, the Disposition Date
(in the case of a single transaction) and the most recent Disposition Date (in
the case of multiple transactions), and (iii) in the event this Agreement
terminates pursuant to Section 5, the date on which this Agreement terminates.

“Extraordinary Attendance Decrease” means an ESA Party’s Disposition of Theatres
(whether through a single transaction or multiple transactions since the Prior
Adjustment Date) resulting in an Attendance Decrease in excess of the Attendance
Threshold.

“Extraordinary Attendance Increase” means an ESA Party’s obtaining control of
Acquisition Theatres or opening Newbuild Theatres (whether through a single
transaction or multiple transactions since the Prior Adjustment Date) resulting
in an Attendance Increase in excess of the Attendance Threshold.

“Fiscal Month” has the meaning set forth in Section 1.1 of the NCM LLC Operating
Agreement.

“Fiscal Year” has the meaning set forth in Section 1.1 of the NCM LLC Operating
Agreement.

“Founding Member” means each of the AMC Founding Member, the Cinemark Founding
Member and the Regal Founding Member.

 

7



--------------------------------------------------------------------------------

“Founding Member Group” means, with respect to each Founding Member, the
Founding Member, its ESA Party and their Affiliates.

“Founding Member Group Designee” means a member of a Founding Member Group as
designated in a written notice given by the ESA Party to the Company; provided
that (i) the Founding Member Group Designee must agree in writing to become a
party to, and be bound by the terms of, this Agreement and the NCM LLC Operating
Agreement, and (ii) if the ESA Party does not properly designate a Founding
Member Group Designee or if the designated Founding Member Designee does not
have sufficient Common Units to satisfy its obligations in connection with a
negative Common Unit Adjustment, the Founding Member Group Designee shall be
(1) the member of the Founding Member Group that has the largest number of
Common Units (in descending order of all members of the Founding Member Group),
or (2) the ESA Party if all members of the Founding Member Group (in the
aggregate) do not have sufficient Common Units to satisfy the Founding Member
Group Designee’s obligations.

“GAAP” has the meaning set forth in Section 1.1 of the NCM LLC Operating
Agreement.

“Independent Directors” has the meaning set forth in Section 1.1 of the NCM LLC
Operating Agreement.

“Loews Theatres” has the meaning set forth in Article 1 of the Exhibitor
Services Agreement between the AMC ESA Party and the Company.

“Meeting Services” has the meaning set forth in Article 1 of the applicable
Exhibitor Services Agreement.

“NCM Inc.” has the meaning set forth in the preamble of this Agreement.

“NCM Inc. Share Price” means the arithmetic average of the volume weighted
average prices for a share of NCM Inc. common stock on the principal United
States securities exchange or automated or electronic quotation system on which
NCM Inc. common stock trades, as reported by Bloomberg, L.P., or its successor,
for each of the sixty (60) consecutive full Trading Days preceding the
Adjustment Date or the Extraordinary Adjustment Date (as applicable), subject to
appropriate and equitable adjustment for any stock splits, reverse splits, stock
dividends or similar events affecting the NCM Inc. common stock. If the NCM Inc.
common stock no longer trades on a securities exchange or automated or
electronic quotation system, then a majority of the Independent Directors of NCM
Inc. shall determine the NCM Inc. Share Price in good faith.

“NCM LLC” has the meaning set forth in the preamble of this Agreement.

 

8



--------------------------------------------------------------------------------

“NCM LLC Operating Agreement” means that certain Third Amended and Restated
Limited Liability Company Operating Agreement of National CineMedia, LLC, dated
as of February 13, 2007, by and among all of the Founding Members and NCM Inc.,
as the same may be amended, supplemented or otherwise modified from time to
time.

“Net Attendance Adjustment” means the total of a Founding Member Group’s
Attendance Increase less such Founding Member Group’s Attendance Decrease since
the Prior Adjustment Date.

“Newbuild Theatre(s)” when used with respect to an ESA Party, has the meaning
set forth in Article 1 of the applicable Exhibitor Services Agreement.

“Options” has the meaning set forth in Section 1.1 of the NCM LLC Operating
Agreement.

“Outstanding Equity Equivalents” means the sum of (i) the average number of
shares of NCM Inc. common stock issuable upon exercise, conversion or exchange
of the average number of Common Units, warrants, preferred stock, stock purchase
rights or similar securities exercisable into, exchangeable for, or convertible
into NCM Inc. common stock, plus (ii) the average number of outstanding shares
of NCM Inc. common stock, plus (iii) the outstanding Options deemed exercised
under the treasury stock method based upon the NCM Inc. Share Price, each during
the 60 Trading Days preceding the Adjustment Date or the Extraordinary
Adjustment Date (as applicable).

“Parties” means the parties listed in the preamble of this Agreement.

“Permitted Transfer” has the meaning set forth in Article 1 of the applicable
Exhibitor Services Agreement.

“Person” has the meaning set forth in Section 1.1 of the NCM LLC Operating
Agreement.

“Prior Adjustment Date” means the Adjustment Date or Extraordinary Adjustment
Date (as applicable) immediately preceding the Adjustment Date or Extraordinary
Adjustment Date (as applicable) for which the Common Unit Adjustment is being
determined; provided that in the case of the initial Common Unit Adjustment, the
Prior Adjustment Date shall be the date of this Agreement.

“Projected Attendance” means (i) with respect to any Newbuild Theatre, the
Newbuild Theatre’s estimated attendance during the first 12 Fiscal Months of
operation as determined in approving development of the Newbuild Theatre by the
ESA Party’s board of directors (or other investment committee designated by the
board), and (ii) with respect to any Acquisition Theatre that an ESA Party
obtains control of and that has not

 

9



--------------------------------------------------------------------------------

been in operation for the 12 Fiscal Months preceding the Adjustment Date or
Extraordinary Adjustment Date (as applicable), the Acquisition Theatre’s
estimated attendance during the first 12 Fiscal Months of operation used in
approving the acquisition by the ESA Party’s board of directors (or other
investment committee designated by the board).

“Regal Attendance” has the meaning set forth in Schedule 1 of the Exhibitor
Services Agreement between the Regal ESA Party and the Company; provided that,
for purposes of this Agreement Encumbered Theatres with respect to which the
Regal ESA Party elects to make Run-Out Payments shall be treated as Regal
Theatres and included in determining the Regal Attendance.

“Regal ESA Party” has the meaning set forth in the preamble of this Agreement.

“Regal Founding Member” has the meaning set forth in the Preamble of this
Agreement.

“Regal Theatres” means Theatres (within the meaning set forth in Article 1 of
the Exhibitor Services Agreement between the Regal ESA Party and the Company)
and Encumbered Theatres with respect to which the Regal ESA Party elects to make
Run-Out Payments.

“Run-Out Payments” means payments made by an ESA Party to the Company with
respect to an Encumbered Theatre pursuant to Sections 4.08(b) and (c) of the
applicable Exhibitor Services Agreement.

“Services” has the meaning set forth in Article 1 of the applicable Exhibitor
Services Agreement.

“Settlement Date” has the meaning set forth in Section 4(b) of this Agreement.

“Theatres” means (i) when used with respect to an ESA Party, the AMC Theatres,
Regal Theatres or Cinemark Theatres (as applicable), and (ii) when used with
respect to all of the ESA Parties, all of the AMC Theatres, Regal Theatres and
Cinemark Theatres.

“Third Party Theatre Agreement” means an agreement between the Company and a
third party that gives the Company a right to provide Advertising Services with
respect to the Theatres being Disposed of by an ESA Party to such third party
and that meets the following minimum requirements: (i) the third party grants
the Company exclusive access to and the exclusive right to provide Advertising
Services with respect to the Theatres; (ii) the Third Party Theatre Agreement
incorporates content standards no more restrictive than as set forth in
Section 4.03 of the applicable Exhibitor Services Agreement; (iii) the fee
payable by the Company to the third party for the Advertising

 

10



--------------------------------------------------------------------------------

Services does not exceed *** the Company’s total revenue attributable to such
Advertising Services; (iv) the term of the Third Party Theatre Agreement
(excluding extensions) is for the shorter of (1) the term of the longest lease
(excluding extensions) being Disposed of by the ESA Party in the transaction, or
(2) ***; (v) the Company has substantially similar penalties upon a breach of
the Third Party Theatre Agreement by such third party than as set forth in the
applicable Exhibitor Services Agreement for breaches by such ESA Party; and
(vi) in all other material respects, the Third Party Theatre Agreement imposes
obligations on the third party that are substantially similar to the obligations
imposed upon the ESA Party in the applicable Exhibitor Services Agreement,
except that obligations arising exclusively from such ESA Party’s status as an
ESA Party shall be inapplicable to the third party.

“Trading Days” means a day on which the principal United States securities
exchange on which NCM Inc. common stock is listed or admitted to trading, or the
NASDAQ Stock Market if NCM Inc. common stock is not listed or admitted to
trading on any such securities exchange, as applicable, is open for the
transaction of business (unless such trading shall have been suspended for the
entire day).

2. Attendance Increases.

(a) Notice. At least 10 Business Days prior to the Acquisition Date, the ESA
Party shall give the Company written notice of the estimated Attendance Increase
resulting from the ESA Party’s obtaining control of Acquisition Theatres or the
opening of a Newbuild Theatre (the “Attendance Increase Notice”).

(b) Extraordinary Attendance Increases. Within 5 Business Days of the date on
which the Attendance Increase Notice is given, the Company shall determine and
provide written notice to the ESA Party and its Founding Member whether such
Attendance Increase results in an Extraordinary Attendance Increase. In the
event of an Extraordinary Attendance Increase, a Common Unit Adjustment shall be
made with respect to the Founding Member Group that caused the Extraordinary
Attendance Increase in accordance with Section 4 below.

3. Attendance Decreases.

(a) Notice. At least 10 Business Days prior to the Disposition Date, the ESA
Party shall give the Company written notice of the estimated Attendance Decrease
resulting from the ESA Party’s Disposition (the “Attendance Decrease Notice”).

(b) Extraordinary Attendance Decreases. Within 5 Business Days of the date on
which the Attendance Decrease Notice is given, the Company shall determine and
provide written notice to the ESA Party and its Founding Member whether such
Attendance Decrease results in an Extraordinary Attendance Decrease. In the
event of an

 

11



--------------------------------------------------------------------------------

Extraordinary Attendance Decrease, a Common Unit Adjustment shall be made with
respect to the Founding Member Group that caused the Extraordinary Attendance
Decrease in accordance with Section 4 below.

4. Adjustment of Common Units.

(a) Determination of Common Unit Adjustment. Within (i) 90 calendar days after
an Adjustment Date, or (ii) 10 Business Days after an Extraordinary Adjustment
Date (the “Determination Deadline Date”), the Company shall determine each
Founding Member Group’s Common Unit Adjustment as of the Adjustment Date or, in
the case of the Founding Member Group that caused the Extraordinary Attendance
Increase or Extraordinary Attendance Decrease, that Founding Member Group’s
Common Unit Adjustment as of the Extraordinary Adjustment Date, and shall give
the applicable Founding Member Group Designees, ESA Parties and NCM Inc. written
notice (the “Determination Notice”), on or before the Determination Deadline
Date, of the Founding Member Group’s Common Unit Adjustment.

(b) Settlement of Common Unit Adjustment. On the day that is 10 Business Days
following the date on which the Determination Notice is given (the “Settlement
Date”): (i) if a Founding Member Group’s Common Unit Adjustment is a positive
number the Company shall (1) issue to the Founding Member Group Designee a
number of whole Common Units equal to the Founding Member Group’s Common Unit
Adjustment (rounded down to the nearest whole number), and (2) pay to the
Founding Member Group Designee, in immediately available funds, an amount equal
to such Founding Member Group’s Common Unit Adjustment Equivalent based upon the
difference between the Founding Member Group’s Common Unit Adjustment and the
number of whole Common Units issued under clause (i)(1); and (ii) if a Founding
Member Group’s Common Unit Adjustment is a negative number the Founding Member
Group Designee shall, at the election of the ESA Party made by giving written
notice to the Company on or before the Settlement Date, either (1) transfer and
surrender to the Company, and the Company shall cancel, a number of whole Common
Units equal to all or part of such Founding Member Group’s Common Unit
Adjustment (rounded down to the nearest whole number), or (2) pay to the
Company, in immediately available funds, an amount equal to such Founding Member
Group’s Common Unit Adjustment Equivalent based upon that part of the Founding
Member Group’s Common Unit Adjustment not satisfied through the surrender of
Common Units under clause (ii)(1) (including any difference between the Founding
Member Group’s Common Unit Adjustment and the number of whole Common Units
surrendered under clause (ii)(1)); provided that, in the event of a negative
Common Unit Adjustment, if the ESA Party does not elect by the Settlement Date
to satisfy the Founding Member Group Designee’s obligation through a payment
under clause (ii)(2), the Founding Member Group Designee shall be obligated to
satisfy its obligation in Common Units under clause (ii)(1) (or funds under
clause (ii)(2) to the extent the Founding Member Group Designee does not have

 

12



--------------------------------------------------------------------------------

sufficient Common Units to satisfy the Founding Member Group’s Common Unit
Adjustment). The transfer of Common Units under clause (i)(1) or (ii)(1) shall
be effective immediately prior to the close of business on the date on which the
Determination Notice is given.

5. Term and Termination.

(a) Duration. The term of this Agreement shall begin on the Effective Date. This
Agreement shall terminate with respect to a Founding Member Group on the same
date that the applicable Exhibitor Services Agreement terminates (including any
extensions or renewals) with respect to Services other than Digital Programming
Services and Meeting Services.

(b) Extraordinary Adjustment. Upon termination of this Agreement with respect to
a Founding Member Group, a Common Unit Adjustment shall be made with respect to
the Founding Member Group in accordance with Section 4 above; provided that a
termination of this Agreement shall not result in a deemed Disposition of the
ESA Party’s Theatres.

6. Miscellaneous

(a) Governing Law. This Agreement shall be governed by and construed in all
respects in accordance with the laws of the State of Delaware without giving
effect to principles of conflicts of law.

(b) Notices. All notices, demands or other communications to be given under or
by reason of this Agreement shall be in writing and shall be delivered by hand
or sent by facsimile, electronic mail or nationally recognized overnight
delivery service and shall be deemed given when received if delivered on a
Business Day during normal business hours of the recipient or, if not so
delivered, on the next Business Day following receipt. All notices hereunder
shall be delivered as set forth in Exhibit A to the NCM LLC Operating Agreement
(in the case of NCM Inc. and the Founding Members), and as set forth in
Section 15.01 of each of the Exhibitor Services Agreements (in the case of NCM
LLC and the ESA Parties), or pursuant to such other instructions as may be
designated in writing by the Party to receive such notice. Any Party may change
its address or fax number by giving the other Parties written notice of its new
address or fax number in the manner set forth above.

(c) Waiver; Remedies.

(i) The waiver or failure of a Party to exercise in any respect any right
provided hereunder shall not be deemed a waiver of such right in the future or a
waiver of any other rights established under this Agreement.

 

13



--------------------------------------------------------------------------------

(ii) All remedies available to a Party hereto for breach of this Agreement are
cumulative and may be exercised concurrently or separately, and the exercise of
any one remedy shall not be deemed an election of such remedy to the exclusion
of other remedies.

(iii) It is understood and agreed that each Party’s remedies at law for a breach
of this Agreement will be inadequate and that each Party shall, in the event of
any such breach or the threat of such breach, be entitled to equitable relief
(including without limitation provisional and permanent injunctive relief and
specific performance) from a court of competent jurisdiction. In the event of a
breach of this Agreement by a member of a Founding Member Group, NCM LLC shall
be entitled to stop the transfer of Common Units by the Founding Member Group on
NCM LLC’s books and obtain equitable relief on behalf of itself and all other
Parties to this Agreement. The Parties shall be entitled to the relief described
in this Section 6(c) without the requirement of posting a bond. Nothing stated
herein shall limit any other remedies provided under this Agreement or available
to the Parties at law.

(d) Assignment. No Party may assign or transfer, by operation of law or
otherwise, any of its rights or obligations under this Agreement to any third
party without the prior written consent of (i) NCM LLC in the case of an
assignment or transfer by an ESA Party or Founding Member, or (ii) all of the
Founding Members in the case of an assignment or transfer by NCM LLC.
Notwithstanding the foregoing, this Agreement shall not be assignable by a Party
unless the assignee/transferee enters into an agreement in writing to be bound
by the terms of this Agreement to the same extent as if such assignee/transferee
were a party hereto (an “Assignment and Assumption”). A Permitted Transfer shall
not be deemed an assignment or transfer for purposes of this Agreement;
provided, however, any Permitted Transfer by assignment to an Affiliate of ESA
Party shall be (i) conditioned upon (1) the transferee entering into an
Assignment and Assumption, (2) the ESA Party agreeing in writing to remain bound
by the obligations under this Agreement, and (ii) effective only so long as the
Affiliate remains an Affiliate of transferee. Any attempted assignment in
violation of this section shall be void.

(e) Amendment. This Agreement may not be amended, modified, altered or
supplemented except by means of a written instrument executed on behalf of all
of the Parties.

(f) Waiver. No failure on the part of any Party hereto to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
Party hereto in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver thereof; and no single or partial exercise
of any such power, right, privilege or remedy shall preclude any other or
further exercise thereof or of any other power, right, privilege or remedy.

 

14



--------------------------------------------------------------------------------

(g) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

(h) Entire Agreement. This Agreement sets forth the entire understanding of
Parties with respect to the subject matter hereof and supersedes all other
agreements and understandings between the Parties relating to the subject matter
hereof.

(i) Counterparts and Facsimiles. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other. The parties hereto may execute the
signature pages hereof and exchange such signature pages by facsimile
transmission.

(j) Interpretation of Agreement.

(i) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, and shall be
deemed to be followed by the words “without limitation.”

(ii) Unless otherwise specified, references in this Agreement to “Sections” and
“Exhibits” are intended to refer to Sections of, and Exhibits to, this
Agreement.

(iii) The Section headings contained in this Agreement are solely for the
purpose of reference, are not part of the agreement of the parties and shall not
in any way affect the meaning or interpretation of this Agreement.

(iv) Each Party hereto and its counsel cooperated in drafting and preparation of
this Agreement. Any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against the Party that
drafted it is of no application and is hereby expressly waived.

[Signature Page to Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

NCM INC.: NATIONAL CINEMEDIA, INC. By:  

/s/ Gary W. Ferrera

Name:   Gary W. Ferrera Title:   Executive Vice President and Chief   Financial
Officer NCM LLC: By:  

NATIONAL CINEMEDIA, INC.,

its Manager

By:  

/s/ Gary W. Ferrera

Name:   Gary W. Ferrera Title:   Executive Vice President and Chief   Financial
Officer REGAL FOUNDING MEMBER: REGAL CINEMEDIA HOLDINGS, LLC By:  

/s/ Michael L. Campbell

Name:   Michael L. Campbell Title:   Chief Executive Officer REGAL ESA PARTY:
By:  

/s/ Michael L. Campbell

Name:   Michael L. Campbell Title:   Chief Executive Officer
AMC FOUNDING MEMBER and AMC ESA PARTY: AMERICAN MULTI-CINEMA, INC. By:  

/s/ Craig R. Ramsey

Name:   Craig R. Ramsey Title:   Executive Vice President & Chief   Financial
Officer CINEMARK FOUNDING MEMBER: CINEMARK MEDIA, INC. By:  

/s/ Michael Cavalier

Name:   Michael Cavalier Title:   Senior Vice President–General Counsel



--------------------------------------------------------------------------------

CINEMARK ESA PARTY:

CINEMARK USA, INC. By:  

/s/ Michael Cavalier

Name:   Michael Cavalier Title:   Senior Vice President–General Counsel